DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elzi (US Pub # 2004/0246327) in view of Pilmanis (US Pub # 2006/0150994) and Abergel (WO 2006/128737).
In regards to claims 1-4, 6-7 and 15, Elzi teaches a method for making up an area of human keratin materials using a makeup device, the method including printing cosmetic ink onto skin of a user (Paragraph 0026, where the droplets are not dry) where the ink is water soluble (Paragraph 0004 being water based) .
Elzi does not teach the printing is digital printing, and that the ink is printed onto a transfer surface to be applied to the skin, where the skin is dry and then further forming a protective coating by applying at least one composition comprising a film-forming polymer, onto the area of keratin materials to be made up.
However, Pilmanis teaches first applying cosmetic to a surface of a non-adhesive transparent sheet (Paragraph 0023) such that the sheet transfers the applied ink to the user when pressed to the skin of the user, where the sheet is subsequently removed (Figure 9) after application. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of applying printed cosmetic of Elzi to include the step of printing the cosmetic ink onto the substrate of Pilmanis in order to allow the user to better visually confirm the specific location of application of product (Pilmanis Paragraph 0026).
With regards to the printing being digital printing, Abergel teaches a method for making up an area of human keratin materials (Page 3, Lines 7-8) using a makeup device having a transfer surface (Page 3, Line 18 "carrier sheet') and a coat of at least one cosmetic ink (Page 3, Line 20, where such does not contain adhesive) borne by the transfer surface and obtained by printing using at least one digital 

Regarding claims 8-10, Elzi/Pilmanis/Abergel teach the method of claim 1, but do not expressly teach that the film forming composition is contained in a packaging assembly. However, as retail items are purchased in package assemblies, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Elzi/Pilmanis/Abergel to contain its components in a packaging assembly, as a matter of obvious, non-critical design choice for manufacture packaging to include combinations of components for user convenience. 

	Regarding claims 11-14, Elzi/Pilmanis/Abergel teaches the film forming polymer, but does not teach for example that it is (Claim 11) a vinyl film-forming polymer resulting from the polymerization of ethylenically unsaturated monomers containing at least one acid group and/or esters of these acid 
However, the instant disclosure describes the film forming polymer components as being merely preferable [Page 15, Lines 26-30, where the film forming agent “may be chosen from any compound known to those skilled in the art”] and does not describe it as contributing any unexpected result to the device.  As such, these specific material choices are deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results as noted in the instant disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.E.K/Examiner, Art Unit 3772         

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772